Citation Nr: 1011180	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-29 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
digestive disability, claimed as ulcer or gastritis, and if 
so, whether service connection is warranted for the claimed 
disability.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The issues of entitlement to service connection for a 
digestive disorder, a lumbar spine disorder, a cervical spine 
disorder and PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 1973, the RO denied the Veteran's service 
connection for ulcer and gastritis and the Veteran did not 
appeal this decision within one year from the date of the 
rating decision.

2.  Evidence associated with the claims file since the March 
1973 rating decision was not of record at the time of the 
March 1973 rating decision and relates to an unestablished 
fact necessary to substantiate the Veteran's claim of 
entitlement to service connection for a digestive disorder.





CONCLUSIONS OF LAW

1.  The March 1973 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  The evidence received subsequent to the March 1973 rating 
decision is new and material and the claim of entitlement to 
service connection for a digestive disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
and (c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  For reasons explained in detail below, the 
Veteran's claim of entitlement to service connection for a 
digestive disorder is found to be reopened by way of the 
submission of new and material evidence.  Thus, no further 
notification or assistance is necessary to develop facts 
pertinent to that issue.  

II.  New and Material Evidence 

An unappealed rating decision in March 1973 denied the 
Veteran's claim of entitlement to service connection for 
ulcer and gastritis on the basis that the Veteran did not 
have a current diagnosis of an ulcer, he was not diagnosed 
with an ulcer in service and there was no evidence of a 
medical relationship between the acute epigastric pain in 
service and the Veteran's current epigastric tenderness.  The 
relevant evidence of record at the time of the rating 
decision consisted of service treatment records and VA 
treatment records.  The Veteran did not file a notice of 
disagreement with the March 1973 rating decision within the 
one-year time limit.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108 
(West 2002).  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that by itself or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  Competency of new evidence, however, is not 
presumed. 

In January 2005, the Veteran filed another claim for service 
connection for ulcers or gastritis.  Evidence received since 
the March 1973 rating decision includes VA treatment records 
and the Veteran's statements in support of his claim.  The VA 
treatment records and the Veteran's statements are considered 
new, because this evidence was not of record at the time of 
the March 1973 decision and it is not cumulative or redundant 
of previous evidence.  In addition, the evidence is material 
as the VA treatment records document a current diagnosis of 
gastrointestinal esophageal reflux and ulcers.  Furthermore, 
the Veteran asserts that he has had the same gastrointestinal 
symptoms since military service.  Thus, the Board finds the 
new evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Such 
evidence is so significant that it must now be considered in 
order to decide fairly the merits of the claim.  Accordingly, 
the Veteran's claim of entitlement to service connection for 
a digestive disorder is reopened.  38 C.F.R. § 3.156(a).





ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a digestive disorder is 
reopened and the appeal is granted to that extent only.


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board 
can adjudicate the remaining issues on appeal.  

The Veteran contends that his current digestive disorders are 
related to the stomach problems he had during active military 
service.  He also asserts that his current back disorders are 
related to a back injury that occurred while he was stationed 
in Vietnam.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  39 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of record reveals that the Veteran has 
a current diagnosis of ulcers, GERD and degenerative disc 
disease of the lumbar and cervical spine.  The Veteran's 
service treatment records include complaints of recurrent 
back pain and digestive problems with a diagnosis of 
gastritis.  In addition, the Veteran noted a continuity of 
symptomatology for back pain and stomach problems since 
military service. Based on the foregoing, the Board concludes 
that a VA medical examination and opinion is necessary in 
order to decide the Veteran's service connection claims for a 
digestive disorder, a lumbar spin disorder and a cervical 
spine disorder.  

The Board also observes that the Veteran's representative 
contends that the Veteran has been treated by VA since 1973 
for his stomach and back problems.  See Informal Hearing 
Presentation dated in March 2010.  As these records are not 
associated with the claims file, the Board finds that a 
remand is necessary for the RO to attempt to obtain the 
outstanding records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992)).

With respect to the Veteran's service connection claim for 
PTSD, he submitted additional VA treatment records in June 
2009.  An October 2008 VA mental health treatment record 
provides a current diagnosis of chronic PTSD.  In the 
Veteran's January 2006 substantive appeal, the Veteran listed 
numerous stressors while in Vietnam.  He included the 
specific month and year and the location for each stressor.  
The Board finds that the Veteran has provided specific 
details of the incidents (e.g. location of the incident and 
date of the incident within a two-month period) and the RO 
should request that the U.S. Army and Joint Services Records 
Research Center (JSRRC) attempt to verify them.  Thereafter, 
if supporting evidence of the Veteran's claimed stressors are 
associated with the record, then the Veteran should be 
provided with a VA examination to determine whether any 
current PTSD is related to his verified stressor.  I38 
U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.	The RO should associate with the claims 
file all available VA treatment records 
from the VA Medical Center in Fargo, 
North Dakota from1973 to the present.  
If the records are not available, 
obtain written confirmation of that 
fact.  If after the above steps have 
been taken and VA concludes that it is 
reasonably certain that further efforts 
to obtain the records would be futile, 
VA will provide the Veteran with notice 
of that fact as required under 38 
U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 
3.159(e) and allow an appropriate 
period of time for the Veteran to 
respond.  The notice must contain the 
identity of the records VA was unable 
to obtain, an explanation of the 
efforts VA made to obtain the records, 
a description of any further action VA 
will take regarding the claim and a 
notice that the Veteran is ultimately 
responsible for providing the evidence.  

2.	The RO should submit a request to the 
U.S. Army and Joint Services Records 
Research Center (JSSRC) for records 
supporting the Veteran's claimed 
stressors while stationed in Vietnam 
between August 1968 and June 1969.  

3.	Thereafter, if the record contains 
supporting evidence of a claimed in-
service stressor, then the Veteran 
should be provided with a VA 
examination to determine the identity 
and etiology of any mental health 
disorder that may be present.  The 
claims file, including a list of 
verified stressor(s) and a copy of this 
remand, must be made available to the 
examiner for review, and the 
examination report should reflect that 
the claims file was reviewed in 
connection with the examination.  After 
reviewing the record and examining the 
Veteran, the examiner should determine 
whether the Veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressor(s) were sufficient to produce 
PTSD. In this regard, the examiner is 
instructed to consider only the 
stressor(s) identified as having been 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  A complete rationale must 
be given for any opinion expressed and 
the foundation for all conclusions 
should be clearly set forth.

4.	The RO should provide the Veteran with 
a VA examination to determine the 
identity and etiology of any lumbar and 
cervical spine disorders that may be 
present.  The claims file, including a 
copy of this remand, must be made 
available to the examiner for review, 
and the examiner should indicate that 
the claims folder was reviewed in 
connection with the examination.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
lumbar or cervical spine disorders 
found on examination are at least as 
likely as not (i.e., a fifty percent or 
greater probability) etiologically 
related to the Veteran's active 
military service to include the 
complaints of back pain in the service 
treatment records.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

5.	The RO should provide the Veteran with 
a VA examination to determine the 
identity and etiology of any digestive 
disorder that may be present.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder 
was reviewed in connection with the 
examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
digestive disorder found on examination 
is at least as likely as not (i.e., a 
fifty percent or greater probability) 
etiologically related to the Veteran's 
active military service.  The examiner 
should provide a complete rationale for 
all conclusions reached.

6.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for a digestive disorder, a 
lumbar spine disorder, a cervical 
spine disorder and PTSD, based on a 
review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


